DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1 and 3-15 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-8, and 11-15 are rejected under 35 USC 103 as being unpatentable over US10077056 ("Fields") in view of US20180105186 ("Motomura"), US 8527199 ("Burnette"), and "A Simulation Model to Evaluate and Verify Functions of Autonomous Vehicle Based on Simulink" ("Zhou").
 
Claim 1
Fields discloses a driving control apparatus comprising:
a least one circuit configured to:
accept driving operation input of a driver driving a moving object (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16);
detect a state of the moving object to obtain a detection result (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16);
learn a personalization function related to the driving operation of the driver on the basis of operation information related to the driving operation and the detection result (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16); and
make a request to an external verification apparatus for verification of the personalization function (Fig. 5, see also col. 12, line 55 to col. 14, line 38).

acquire from the external verification apparatus, via a network, a verification result, failure data and correct data (0375, 0379 The estimation result using a dedicated behavior estimation NN built in this way is an estimated behavior of "maintain speed", which is different from the input behavior of "decelerate" received by input unit 102. In other words, the estimated behavior of "maintain speed" was incorrect.); 
relearn the personalization function based on the failure data and the correct data acquired from the external verification apparatus (0381 When autonomous driving evaluation unit 503 evaluates that there is an error in the behavior of vehicle 1A estimated by driving conduct prediction unit 502, autonomous driving evaluation unit 503 causes learning unit 501, which is the behavior learning unit, to cause the neural network to relearn using the behavior of vehicle 1A received by input unit 102 and environment parameters, which are the surroundings of vehicle 1A detected by detector 6 at the time of estimation of the behavior of vehicle 1A.); and 
control an action of the moving object on the basis of the detection result and the relearned personalization function (0381 When autonomous driving evaluation unit 503 evaluates that there is an error in the behavior of vehicle 1A estimated by driving conduct prediction unit 502, autonomous driving evaluation unit 503 causes learning unit 501, which is the behavior learning unit, to cause the neural network to relearn using the behavior of vehicle 1A received by input unit 102 and environment parameters, which are the surroundings of vehicle 1A detected by detector 6 at the time of estimation of the behavior of vehicle 1A, 0026 a vehicle controller that determines a behavior of the vehicle based on the surroundings of the vehicle and the driving state of the vehicle detected by the detector. The information notification device includes an information obtainer that obtains information on a behavior to be implemented, when it is determined that there is a possibility that the behavior of the vehicle may be updated during autonomous driving, and a notifier that notifies the driver of the behavior to be implemented before the behavior is updated., .
	Fields and Motomura both disclose methods of controlling an autonomous vehicle based on user behavior. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Fields to include the teaching of Motomura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Additionally, Fields fails to disclose wherein verification of the personalization function includes executing a simulation run of the moving object based on the personalization function to determine safety of the personalization function and to  The candidate map can be loaded into a vehicle control system for "simulated cruising". During a simulated cruise, the vehicle operates in a partially-autonomous mode with a human driver, perhaps a safety driver. The vehicle control system is configured to generate driving instructions along a route of the candidate map. If a generated driving instruction is correct and safe, the human driver can carry out the generated driving instruction. However, if the generated driving instruction is faulty, the human driver can make an annotation for one or more faults and makes adjustments to the instruction for safe driving and to reach a destination of the route. During each simulated cruise, the vehicle control system can log information about the route and vehicle operation, such as time, position, speed, and acceleration information, that can be used to update the candidate map. After simulating cruising, the updated candidate map can be tested via one or more test drives, where the vehicle is in autonomous-operation mode and is accompanied by human safety drivers. The safety drivers can provide feedback on the test drives. QC statistics can be updated and/or generated for the test drive, perhaps based on the safety-driver feedback, to indicate that the vehicle is operating properly or not operating properly while autonomous-operation mode). By the combination, the verification of the functions in Burnette applied to the generated personalization functions in Fields would result in 
	Fields and Burnette both disclose autonomous vehicle control systems and verifying autonomous driving functions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Fields to include the teaching of Burnette to improve overall safety of the vehicle control system. The combination of Fields and Burnette would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein verification of the personalization function includes executing a simulation run of the moving object based on the personalization function to determine safety of the personalization function and to provide a verification result.
	Additionally, Fields fails to disclose that the simulation run is executed in a virtual space. However, Fields does disclose making a request to an external verification apparatus for verification of the personalization function (Fig. 5, see also col. 12, line 55 to col. 14, line 38). Furthermore, Zhou teaches a system of simulating autonomous vehicle functions for verification purposes, wherein that the simulation run is executed in a virtual space (abstract, Section 6: Simulation Results).
	Fields and Zhou both disclose verifying autonomous driving functions. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Fields to include the teaching of Zhou to improve overall safety of the vehicle control system. The combination of Fields 

Claim 3
Fields discloses:
a learning result storage section adapted to store the personalization function (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16), in which 
driving modes of the moving object include 
a manual driving mode that is activated in response to driving operation input accepted from the driver (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16); and 
an autonomous driving mode that is activated on the basis of the detection result and the verified personalization function and without need for driving operation conducted by the driver (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16), 
the learning section learns at least one circuit is configured to learn the personalization function related to the driving operation of the driver on the basis of the operation information related to the driving operation and the detection result in the manual driving mode (Figs. 2-5, see also col. 1, line 
the learning result storage section stores the personalization function serving as the learning result (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16).

Claim 4
Fields discloses wherein the acquired verification result is a traveling result simulated by the external verification apparatus in the autonomous driving mode using the personalization function stored in the learning result storage section (Fig. 5, see also col. 12, line 55 to col. 14, line 38, where the "model" of acceptable ranges corresponds to the simulated traveling result).

Claim 5
Fields discloses:
a personalization function storage section adapted to store a personalization function that has no anomaly in the acquired verification result (Fig. 3, col. 2, lines 57-66, col. 6, lines 13-41 and col. 9, line 24 to col. 10, line 29); and 
the at least one circuit is configured to update, of the personalization functions stored in the learning result storage section, the personalization function that has been verified to be anomaly-free as the personalization function stored in the learning result storage section (Fig. 3, col. 2, lines 57-66, col. 6, lines 13-41, and 

Claim 6
Fields discloses wherein the at least one circuit is configured to control the action of the moving object in the autonomous driving mode on the basis of the detection result and the verified personalization function stored in the personalization function storage section (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16, col. 12, line 55 to col. 14, line 38).

Claim 7
Fields discloses wherein the learning result storage section and the personalization function storage section store the personalization function for each of a plurality of drivers (Figs. 2-5, see also col. 3, lines 16-25 and col. 6, line 64 to col. 7, line 14).

Claim 8
Fields discloses wherein the learning result storage section and the personalization function storage section individually store the personalization function for each of the plurality of drivers and for each of a plurality of modes specified for each of the plurality of drivers (Figs. 2-5, see also col. 3, lines 16-25 and col. 6, line 64 to col. 7, line 14).

Claim(s) 11-15 
.

Claims 9 and 10.are rejected under 35 USC 103 as being unpatentable over Fields in view of Motomura, Burnette, and Zhou, in further view of US 2016/0026182 ("Boroditsky").

Claim 9
Fields discloses learning the authenticated personalization function for each driver and to store the personalization function in the learning storage section (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16). Fields does not explicitly disclose wherein the at least one circuit is configured to authenticate the driver. However, Fields does disclose the personalization function for the driver and drivers (Figs. 2-5, see also col. 3, lines 16-25 and col. 6, line 64 to col. 7, line 14). Furthermore, Boroditsky teaches a system for personalized driving of an autonomous vehicle and further discloses authenticating the driver, learning the personalization function for each driver authenticated (0036-0037, 0043). 
	Fields teaches that these features are useful for personalizing the driving of an autonomous vehicle. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features discloses by Boroditsky with the system disclosed by Fields in order to personalize the driving of an autonomous vehicle.

Claim 10
Fields discloses the at least one circuit configured to read the verified personalization function of the driver from the personalization function storage section (Fig. 5, see also col. 12, line 55 to col. 14, line 38), and to control the action of the moving object on the basis of the detection result and the verified personalization function (Figs. 2-5, see also col. 1, line 50 to col. 2, line 51; col. 4, lines 14-56; col. 6, lines 42-63; col. 9, lines 24-41 and col. 11, line 43 to col. 12, line 16). Fields fails to explicitly disclose the authentication of the driver. However, Fields does disclose the personalization function for the driver and drivers (Figs. 2-5, see also col. 3, lines 16-25 and col. 6, line 64 to col. 7, line 14). Furthermore, Boroditsky teaches a system for personalized driving of an autonomous vehicle and further discloses the authentication of the driver (0036-0037, 0043).
	See prior art rejection of claim 9 for obviousness and reasons to combine.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663